Citation Nr: 1223973	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-38 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

2.  A disability manifested by tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A disability manifested by tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.

As noted below, the Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed by a fire at the National Personnel Records Center (NPRC).  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  In this case the RO has complied with that requirement, to include advising the Veteran of the situation and asking the Veteran to provide any STRs in his own possession.   

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA; he was advised of his entitlement to a hearing before the RO and/or before the Board but did not request such a hearing.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   When, as here, service records have been lost or destroyed while in government custody, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Evidence and Analysis

As noted above, STRs are not available.  In such circumstances, case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The RO sent the Veteran a letter in January 2010 advising him that STRs were not available and asking him to provide any documentation in his own possession that would be relevant to his symptoms in service.  In response, the Veteran submitted a Statement in Support of Claim the same month stating he did not have any service records in his possession.  The Veteran stated that he worked in a machine shop in service and worked occasional construction jobs, both of which were noisy; he did some machine shop work after service but most of his work was in sales, without much noise exposure.  The Veteran stated there would probably be no mention of hearing loss or tinnitus in service records, since this took place over time and probably would not have shown up during service.  The Veteran requested a VA audiological evaluation.

The Veteran had a VA audiological evaluation in February 2010.  The Veteran described having worked as a machinist in service for a total of approximately 9 months, all without hearing protection.  He additionally worked in construction in service, but stated he was not exposed to much noise in that capacity and was not close to aircraft.  After discharge from service the Veteran worked as a machinist for approximately 15 years and in construction for approximately 20 years, both without the use of hearing protection; he denied significant recreational noise exposure.  The Veteran denied history of ear pathology, family hearing loss, vertigo or ear trauma.  The endorsed having been hit in the face by a load of lumber during service, which caused damage to his teeth; years later he had to have his teeth taken out, and he noticed onset of ringing in the ears after those teeth were removed.

Audiological evaluation showed Puretone thresholds and speech recognition scores representing hearing loss disability under the criteria of 38 C.F.R. § 3.385 cited above.  The audiologist diagnosed sensorineural hearing loss (SNHL) in the right ear and mixed hearing loss in the left ear.  The audiologist also diagnosed tinnitus, as likely as not a symptom associated with the hearing loss.

The audiologist stated an opinion that the Veteran's claimed hearing loss and tinnitus are not likely caused by or a result of service.  As rationale, the audiologist stated the Veteran had reported limited noise exposure during service but extensive noise exposure over a long period of time after discharge from service.  Although service treatment records were not available for review, based on the Veteran's history of noise exposure it was the opinion of the audiologist that current hearing loss was not caused by in-service noise exposure, and since tinnitus is most often associated with high-frequency hearing loss it was also the audiologist's opinion that tinnitus was not likely due to in-service noise exposure.

In his notice of disagreement (NOD), filed in April 2010, the Veteran stated that for most of his time in service he worked in a machine shop without hearing protection, which is a noisy environment.  After service he worked for awhile as a machinist but usually had hearing protection; thereafter he went into sales and did not have much noise exposure.  The Veteran asserted that the only time he had loud sustained noise exposure without hearing protection was during service.

Similarly, in his substantive appeal the Veteran stated he had a lot of noise exposure during service, which is where his hearing loss started.  Although he worked as a machinist after service he did have hearing protection at times during such work, whereas he had no hearing protection in service.  The Veteran asserted that noise exposure began in service and was the initial contributing factor to his eventual development of hearing loss.  Therefore, noise exposure in service was the initial and primary factor; post-service noise exposure was secondary.  Further, the Veteran sometimes had hearing protection after service, but this was not true during service.

On review of the evidence above, the Board notes as a threshold matter that the Veteran had a hearing loss disability per the criteria of 38 C.F.R. § 3.385 and also has diagnosed tinnitus.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.


However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the uncontroverted medical opinion of record, as provided by the VA audiologist, states the Veteran's claimed hearing loss and tinnitus disabilities are not likely due to service.  The Board notes in that regard that the audiologist considered the Veteran's subjective history and also provided a detailed rationale for the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  

The Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  As noted, the uncontroverted medical opinion of record shows the claimed disabilities to be not likely related to service.  However, VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to the examining audiologist.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, where service medical records were destroyed, a veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).
  
The lay evidence in this case does not show the Veteran had hearing loss or tinnitus that began during service or that SNHL was present to a compensable degree within the first year after discharge from service.  The Veteran asserted in his substantive appeal that service was "where his hearing loss started" but this is inconsistent with his earlier Statement in Support of Claim in which he had stated that hearing loss and tinnitus developed over time and probably did not show up during service.

Another inconsistency in lay evidence is the Veteran's reported history of noise exposure during and after service.  The Veteran's correspondence describes significantly more noise exposure during service and significantly less noise exposure after service than does his report to the VA audiologist; the distinction is important because the audiologist relied on the Veteran's subjective history in articulating her opinion.  The Board concludes that the Veteran's history as recorded by the audiologist is more reliable, since it is more detailed and was also recorded by a trained examiner in a clinical environment.

In sum, based on the evidence and analysis above the Board has found the criteria for service connection for bilateral hearing loss and tinnitus are not met.  Accordingly, the claims must be denied.     

In arriving at the determination above the Board has carefully considered the benefit-of-the-doubt doctrine.  Case law does not establish a higher benefit-of-the-doubt standard when the service medical records have been destroyed, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64 (1995).  In this case the evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


